           Case 1:19-cv-00036-BRW Document 47 Filed 04/27/20 Page 1 of 6



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

BRANDON BATES, ET AL.                                                                 PLAINTIFFS

                                       1:19-CV-00036-BRW

NETWORK OF COMMUNITY OPTIONS, INC.                                                    DEFENDANT

                                              ORDER

       Pending is Defendant’s Motion for Partial Summary Judgment (Doc. No. 38). Plaintiffs

have responded and Defendant has replied. For the reasons set out below, the motion is

GRANTED.

I.     BACKGROUND1

       Plaintiffs are “direct support professionals” who worked for Defendant, essentially

providing home-care assistance to Defendant’s clients.2

       Defendant employed Plaintiff Linda Rapp to provide home-care assistance to her

disabled son, Christian. It employed Plaintiffs Craig and Karen Shumway provide home-care

assistance to their disabled relative, Josh. Because the clients live with Plaintiffs, Plaintiffs work

from their own homes while caring for Defendant’s clients. Each Plaintiff has a contract with

Defendant for a set schedule, totaling 40 hours a week, in which to execute the clients’ plans of

care. Any overtime is to be documented and requested before being performed.

       Plaintiffs assert that because they must take care of Christian and Josh 24 hours a day,

seven days a week, Defendant owes them overtime wages.


       1
        Unless otherwise noted, the Background comes for the parties’ statements of undisputed
material facts (Doc. Nos. 40, 44).
       2
         Doc. No. 1 (“Plaintiffs provided around-the-clock care for their clients, and their job
duties included things such as assisting the clients with medications, bathing, feeding, and
keeping watch over the clients to ensure they did not harm themselves or others.”).

                                                  1
           Case 1:19-cv-00036-BRW Document 47 Filed 04/27/20 Page 2 of 6



II.    SUMMARY JUDGMENT STANDARD

       Summary judgment is appropriate only when there is no genuine issue of material fact, so

that the dispute may be decided on purely legal grounds.3 The Supreme Court has established

guidelines to assist trial courts in determining whether this standard has been met:

       The inquiry performed is the threshold inquiry of determining whether there is the
       need for a trial – whether, in other words, there are any genuine factual issues that
       properly can be resolved only by a finder of fact because they may reasonably be
       resolved in favor of either party.4

       The Court of Appeals for the Eighth Circuit has cautioned that summary judgment is an

extreme remedy that should be granted only when the movant has established a right to the

judgment beyond controversy.5 Nevertheless, summary judgment promotes judicial economy by

preventing trial when no genuine issue of fact remains.6 A court must view the facts in the light

most favorable to the party opposing the motion.7 The Eighth Circuit has also set out the burden

of the parties in connection with a summary judgment motion:

       [T]he burden on the party moving for summary judgment is only to demonstrate,
       i.e.,“[to point] out to the District Court,” that the record does not disclose a genuine
       dispute on a material fact. It is enough for the movant to bring up the fact that the
       record does not contain such an issue and to identify that part of the record which
       bears out his assertion. Once this is done, his burden is discharged, and, if the record
       in fact bears out the claim that no genuine dispute exists on any material fact, it is
       then the respondent’s burden to set forth affirmative evidence, specific facts,
       showing that there is a genuine dispute on that issue. If the respondent fails to carry
       that burden, summary judgment should be granted.8

       3
        Holloway v. Lockhart, 813 F.2d 874 (8th Cir. 1987); Fed. R. Civ. P. 56.
       4
        Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986).
       5
        Inland Oil & Transport Co. v. United States, 600 F.2d 725, 727 (8th Cir. 1979).
       6
        Id. at 728.
       7
        Id. at 727-28.
       8
       Counts v. MK-Ferguson Co., 862 F.2d 1338, 1339 (8th Cir. 1988) (quoting City of Mt.
Pleasant v. Associated Elec. Coop., 838 F.2d 268, 273-74 (8th Cir. 1988) (citations omitted)).

                                                  2
            Case 1:19-cv-00036-BRW Document 47 Filed 04/27/20 Page 3 of 6



       Only disputes over facts that may affect the outcome of the suit under governing law will

properly preclude the entry of summary judgment.9

III.   DISCUSSION

       Plaintiffs assert that they are entitled to the benefit of a three-year statute of limitations

and liquidated damages.10 Defendant contends that there is “no evidence that NCO intentionally

or willfully violated the Fair Labor Standards Act (“FLSA”) and thus, plaintiffs are not entitled

to a three (3) year statute of limitations or liquidated damages.”11 I agree with Defendants. In

addition, Defendant is entitled to summary judgment against Plaintiffs Linda Rapp, Craig

Shumway, and Karen Shumway on other grounds.

       Because Plaintiffs work at their own homes caring for their own relatives, they are

blurring the line between when they are working as Defendant’s employees and when they are

simply their relative’s caregiver. This blurring is the very reason that contemporaneous, accurate

timekeeping records are so important, and why Defendant’s required Plaintiffs to request any

overtime in advance and to document all overtime hours. Plaintiffs did not keep records or

provide specific instance of times they worked overtime as Defendant’s employees. Instead,

Plaintiffs’ lawyers submitted an after-the-fact spreadsheet claiming that Plaintiffs worked 24

hours a day, seven days a week during the relevant time-period. Plaintiffs provided no law to

support their position that they could unilaterally convert their job as a 40-hour a week employee

to a 24/7 employee. This certainly was not anticipated by Defendant (or Plaintiffs, as they

admitted in their depositions) when they hired Plaintiffs.



       9
        Anderson, 477 U.S. at 248.
       10
            Doc. No. 1.
       11
            Doc. No. 39.

                                                  3
            Case 1:19-cv-00036-BRW Document 47 Filed 04/27/20 Page 4 of 6



       Plaintiffs rely on a fast-and-loose interpretation of the testimony to make their case.

First, Defendant never told Plaintiffs that they were responsible for caring for their clients 24/7.

Defendant’s agent was asked if “a direct support professional is working with one of NCO’s

clients and something occurs in the middle of the night that requires their attention, they’re

expected to perform work, right?”12 The agent responded, “If they’re assigned to that client and

they’re there, and they’re – yes they are.”13 However, Plaintiffs’ question assumes the employee

was on duty, and disregarded the fact that the employee might be an off-the-clock parent or

guardian with responsibilities unrelated to their employment. This distinction is important.

Plaintiffs are attempting to expand the scope of their employment to include wages for work

done as a parent or guardian, not an employee.

       Second, Plaintiffs assert that Defendant “knew about the off-the-clock work, instructed

[Plaintiffs] not to record such hours, and told [Plaintiffs] that they would not be paid for such

hours.”14 This claim is contradicted by the record. Defendant never told Plaintiffs not to record

their overtime hours. Rather, it told Plaintiffs there was no money for overtime and they should

not work overtime.15 Plaintiffs also asked about getting paid for overnight hours, and were

advised that funds were not available.16 This is quite different from being told to work the hours

and to not record them.




       12
            Doc. No. 44-6, p. 91.
       13
            Id. at p. 92.
       14
            Doc. No. 45.
       15
            Doc. No. 44-1, at p. 81 and Doc. No. 44-5, at p. 31.
       16
            Doc. Nos. 44-1, 44-4, 44-5.

                                                   4
            Case 1:19-cv-00036-BRW Document 47 Filed 04/27/20 Page 5 of 6



       Third, Plaintiffs’ assertion that they “complained to NCO management about working

off-the-clock, but they were required to continue to do so,”17 is not supported by the record. Ms.

Rapp asked whether she could work more hours and she was told no, because there was no

money for it.18 Ms. Shumway asked “about overtime pay for overnights” and was told there was

no money for that.19 The fact that Plaintiffs now believe they should be paid 24/7 in their roles

as a parent or guardian does not support their argument that they were told to work off-the-clock

or denied compensation for hours they actually worked. Furthermore, this claim is not supported

by the FLSA, because Plaintiffs are entitled to pay only for work performed as part of their job

duties for Defendant. Plaintiffs had responsibilities as Defendant’s employees that were to be

done on-the-clock, and responsibilities as a family member that were done off-the-clock. There

is nothing in the record to the contrary. In fact, Ms. Shumway testified that she understood, from

the beginning, that when Josh moved into her house, she was not going to have increased hours

as Defendant’s employee.20

       Fourth, Plaintiffs understood that when they worked outside their designated hours, they

were taking care of Josh and Christian in their capacity as a parent or guardian, not as

Defendant’s employee.21 Ms. Rapp testified that she was on-the-clock when working with her




       17
            Doc. No. 44.
       18
            Doc. No. 44-1, at p. 81.
       19
            Doc. No. 44-5, at p. 31.
       20
            Doc. No. 44-5, at p. 36.
       21
          Doc. No. 40-1 at p. 51 (“Q. Okay. But it was your understanding that you were not
going to get paid for those hours; you were just taking care of him as his mother during those
hours; is that right? A. Yes.”); Id at p. 54 (“Q. . . .so you’re going to take care of him as his mom,
not as a worker, just as his mom to take care of him? A. Yes.”).

                                                  5
            Case 1:19-cv-00036-BRW Document 47 Filed 04/27/20 Page 6 of 6



son on his plan-of-care’s “goals and objectives” which was during the times allotted by

Defendant, not after hours.22 The same is true for the Shumways.

       Fifth, Defendant’s policies required Plaintiffs to notify it of any worked overtime, and

Plaintiffs were required claim any worked overtime hours on their time sheets. Plaintiffs never

listed overtime on their time sheets, and there is no evidence that Defendant told them not to

report overtime hours they worked. Accordingly, Plaintiffs have failed to establish that

Defendant knew or should have known they were working overtime.23

       Finally, Plaintiffs have provided no reliable evidence to support their claim for overtime

hours. Instead, they submitted spreadsheets drawn up by their lawyers that even Plaintiffs

concede is likely not accurate. Plaintiffs’ burden to meet proof with proof is greater than simply

making a time-sheet with every conceivable hour on it without explanation.

                                         CONCLUSION

       Based on the findings of fact and conclusions of law above, Defendant’s Motion for

Partial Summary Judgment is GRANTED as to Plaintiffs Linda Rapp, Craig Shumway, and

Karen Shumway.

       IT IS SO ORDERED this 27th day of April, 2020.

                                             Billy Roy Wilson
                                             UNITED STATES DISTRICT JUDGE


       22
            Doc. No. 40-1 at p. 52-53.
       23
          Haviland v. Catholic Health Initiatives-Iowa, Corp., 729 F. Supp. 2d 1038, 1076 (S.D.
Iowa 2010) (“Numerous courts have held that an individual is estopped from claiming overtime
compensation when he violates an employer’s reporting policy and, by so doing, precludes the
employer's opportunity to verify and pay, or refute the claim.”) (citing cases); Allen v. Bd. of
Pub. Educ. for Bibb County, 495 F.3d 1306, 1319 (11th Cir. 2007) (“There is no violation of the
FLSA where the employee performs uncompensated work but deliberately prevents his or her
employer from learning of it.”); Forrester v. Roth’s I.G.A. Foodliner, Inc., 646 F.2d 413, 414–15
(9th Cir. 1981) (holding that “where an employer has no knowledge that an employee is
engaging in overtime work and that employee . . . deliberately prevents the employer from
acquiring knowledge . . ., the employer’s failure to pay . . . is not a violation of § 207.”).

                                                6
